Case 1:20-cv-03441-PAE-SLC Document 33-6 Filed 10/29/20 Page 1 of 2
                                  Case 1:20-cv-03441-PAE-SLC Document 33-6 Filed 10/29/20 Page 2 of 2



2020 - 2025 REVENUE LOSS SUMMARY:
From 2020 to 2025, Bisnow will lose $653,562.84 in revenue incurred by the following three customers listed below.


Actual Historical Sales                               Avison Young               Emerald Creek               Ariel Property Advisors
2013 Spend                                              $16,000.00                    $0.00                          $19,800.00
2014 Spend                                               $9,000.00                    $0.00                          $19,800.00
2015 Spend                                               $8,000.00                    $0.00                          $51,750.00
2016 Spend                                                 $0.00                      $0.00                          $36,000.00
2017 Spend                                              $11,000.00                    $0.00                          $11,300.00
2018 Spend                                              $19,700.00                    $0.00                          $10,000.00
2019 Spend                                               $1,600.00                    $0.00                          $10,300.00
Total                                                   $65,300.00                    $0.00                          $158,950.00
Avg / Year                                               $9,328.57                    $0.00                          $22,707.14


                                                                                                                                       2020 Actual Total Loss
2020 Actual Losses because of TLP                       $55,920.00                  $30,300.00                       $22,707.14             $108,927.14



Loss Summary for these 3 Customers                    Avison Young               Emerald Creek               Ariel Property Advisors     Total Annual Loss
2020 Actual Loss Total                                  $55,920.00                  $30,300.00                       $22,707.14             $108,927.14
2021 Projected Loss Total                               $55,920.00                  $30,300.00                       $22,707.14             $108,927.14
2022 Projected Loss Total                               $55,920.00                  $30,300.00                       $22,707.14             $108,927.14
2023 Projected Loss Total                               $55,920.00                  $30,300.00                       $22,707.14             $108,927.14
2024 Projected Loss Total                               $55,920.00                  $30,300.00                       $22,707.14             $108,927.14
2025 Projected Loss Total                               $55,920.00                  $30,300.00                       $22,707.14             $108,927.14
                                                       $335,520.00                 $181,800.00                       $136,242.84            $653,562.84
